DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claims 1, 5, 8, 10 and 13 are amended.
This office action is in response of the Applicant’s arguments filed 08/26/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the decibel level" in lines 2 and 4. It is unclear and indefinite to which decibel level is referring to? Is it the decibel level of sound that is adjusted while using the HID? Or is it the decibel level of sound created by the interaction?.
Claim 7 recites the limitation "the decibel level" in lines 2 and 4. It is unclear and indefinite to which decibel level is referring to? Is it the decibel level of sound that is adjusted while using the HID? Or is it the decibel level of sound created by the interaction?.
Claim 13 recites the limitation "the computing device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-15 are rejected as stated above because due to their dependency from claim 13. Claims 14-15 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-2, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US2003/0132915A1) in view of Hope et al. (US2009/0153288A1) hereafter Hope, and further in view of Berger et al. (US2017/0031588A1) hereafter Berger.
Regarding claim 1, Mitchell discloses a method comprising:
determining, at a human interface device (HID) (fig 2:107, par0033]: The keyboard 107 technically equivalent to the HID, is shown having a plurality of keys 205 grouped in a plurality of sections 210(1-6). The grouping of the keys 205 into the plurality of sections 210(1-6) is loosely based on the general function performed by the keys 205 in that section 210(1-6). For example, the keys 205 in the section 210(1-6) comprise the base keys used by the user to enter typical information, such as alphabet characters, numeric characters, punctuation characters, and the like), whether a user profile associated with a user of a computing device is available for the HID of the computing device (fig 2:245 and fig 3A, par[0037], [0039]: The keyboard 107 includes a configuration panel 245 that allows a user to change the configuration of the keyboard 107. In accordance with one embodiment of the present invention, as the configuration of the keyboard 107 is changed, the contents displayed by the keys 205 of the keyboard 107 are also changed to reflect the new configuration. A user may, for example, wish to change the configuration of the keyboard 107 for a variety of reasons, including: converting the keyboard 107 from a conventional keyboard to a Braille keyboard, configuring the keyboard 107 to support a different language, and/or displaying graphics or video on the keys 205 of the keyboard 107. FIG. 3A, the configuration panel 245 includes a plurality of configurations 305(1-5) that may be selectable by a user using a configuration selection device 310(1-5). Although not so limited, in the illustrated embodiment, the configurations 305(1-5) supported by the keyboard 107 include an English configuration 305(1), Spanish configuration 305(2), German configuration 305(3), Arabic configuration 305(4), and French configuration 305(5). In the English configuration 305(1), the keys 205 of the keyboard 107 display English characters, and, in the Spanish configuration 305(2), the keys 205 of the keyboard 107 display Spanish characters); and
upon determining that the user profile is available, adjusting, at the HID, a parameter of the HID according to a setting found in the user profile (fig 3A, par[0039], [0041]: A user may select either one of the configurations 320(1-2) using a configuration selection device 325. In the illustrated embodiment, the configuration selection device 325 includes a selector 330 that is capable of sliding along a track 332. As such, when the selector 330 is substantially aligned with the position designated by letter "A," the keyboard 107 is adapted to support the non-Braille configuration 320(1). Similarly, when the selector 330 is substantially aligned with the position designated by letter "B," the keyboard 107 is adapted to support the Braille configuration 320(2)).
Mitchell does not explicitly disclose the method comprising: displaying, on the computing device, a setting found in the user profile; wherein the setting found in the user profile comprises a desired feedback response of the adjusted parameter of the HID, and wherein adjusting the parameter comprises dynamically adjusting a decibel level of sound of the HID while using the HID.
Hope discloses a method comprising: 
displaying, on the computing device, a setting found in the user profile (fig 1:14, par[0069], [0132]: Media system 14 may include any suitable media equipment such as personal computers. While status information 138 or other confirmatory information is displayed for the user on touch screen display 34 of user device 12, corresponding status information or other confirmatory information may be displayed for the user on a display in media system 14. if a user makes an upward swipe gesture to increase the volume of a song when a song is being played back using a media playback application on the media system, confirmatory information such as an upward arrow, plus sign, or volume bar readout, may be displayed on user device 12. At the same time, the media playback application may display (momentarily or persistently) a volume indicator icon. For example, the user device may display confirmatory information that indicates to the user (e.g., in the user's peripheral vision) that an upwards swipe has been registered, whereas the media system may display a more detailed volume status indicator that includes information on the actual current system volume.); and 
adjusting, at the HID, a parameter of the HID according to the setting found in the user profile, wherein the setting found in the user profile comprises a desired feedback response of the adjusted parameter of the HID (par[0132]: if a user makes an upward swipe gesture to increase the volume of a song when a song is being played back using a media playback application on the media system, confirmatory information such as an upward arrow, plus sign, or volume bar readout, may be displayed on user device 12. At the same time, the media playback application may display (momentarily or persistently) a volume indicator icon. The volume information that is displayed on the media system by the playback application need not be displayed in the same way as the volume information that is displayed on the user device. For example, the user device may display confirmatory information that indicates to the user (e.g., in the user's peripheral vision) that an upwards swipe has been registered, whereas the media system may display a more detailed volume status indicator that includes information on the actual current system volume. As another example, the user device may be used to display a volume status bar, whereas the media system application may display a volume slider).
One of ordinary skill in the art would be aware of the Mitchell and Hope references since all pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitchell to implement the sound feature as disclosed by Hope to gain the functionality of inform the user that a gesture has been properly recognized, and allowing the user to monitor the confirmatory information using only peripheral vision or momentary glances at the display.
Mitchell in view of Hope does not explicitly disclose the method comprising: adjusting the parameter comprises dynamically adjusting a decibel level of sound of the HID while using the HID.
Berger discloses the method comprising: adjusting the parameter comprises dynamically adjusting a decibel level of sound of the HID while using the HID (par[0038]: A small speaker in the keyboard allows the user to choose from a variety of pre-recorded sounds to simulate the "click" of a key and provide minimal haptic feedback.  The user can choose a binary sound, which makes a sound at a single decibel level, or variable sounds that are louder or softer depending on the pressure applied to the key).
One of ordinary skill in the art would be aware of the Mitchell, Goodwin and Berger references since all pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitchell to implement the decibel level feature as disclosed by Berger to gain the functionality of choosing a binary sound, which makes a sound at a single decibel level, or variable sounds that are louder or softer depending on the pressure applied to the key.

Regarding claim 2, Mitchell in view of Hope and Berger discloses the method of claim 1, wherein upon determining that the user profile is not available, adjusting the parameter of the HID according to a default setting (par[0057]: Thus, as an example, if reconfiguration (at 920) is not desired after initialization (block 910), the keyboard 107 continues (at 925) to operate in the default mode (i.e., previously configured mode, in this case).).

Regarding claim 10, Mitchell discloses a human interface device (HID) comprising: 
an adjustable parameter to physically alter characteristics of the HID (fig 3A, par[0039], [0041]: A user may select either one of the configurations 320(1-2) using a configuration selection device 325); and a processor (fig 2:220, par[0034]: The keyboard 107 includes a processor 220) to:
 determine, at the HID (fig 2:107, par0033]: The keyboard 107 technically equivalent to the HID, is shown having a plurality of keys 205 grouped in a plurality of sections 210(1-6). The grouping of the keys 205 into the plurality of sections 210(1-6) is loosely based on the general function performed by the keys 205 in that section 210(1-6). For example, the keys 205 in the section 210(1-6) comprise the base keys used by the user to enter typical information, such as alphabet characters, numeric characters, punctuation characters, and the like), whether a user profile associated with a user of a computing device is available for the HID while coupled to the computing device (fig 2:245 and fig 3A, par[0037], [0039]: The keyboard 107 includes a configuration panel 245 that allows a user to change the configuration of the keyboard 107. In accordance with one embodiment of the present invention, as the configuration of the keyboard 107 is changed, the contents displayed by the keys 205 of the keyboard 107 are also changed to reflect the new configuration. A user may, for example, wish to change the configuration of the keyboard 107 for a variety of reasons, including: converting the keyboard 107 from a conventional keyboard to a Braille keyboard, configuring the keyboard 107 to support a different language, and/or displaying graphics or video on the keys 205 of the keyboard 107. FIG. 3A, the configuration panel 245 includes a plurality of configurations 305(1-5) that may be selectable by a user using a configuration selection device 310(1-5). Although not so limited, in the illustrated embodiment, the configurations 305(1-5) supported by the keyboard 107 include an English configuration 305(1), Spanish configuration 305(2), German configuration 305(3), Arabic configuration 305(4), and French configuration 305(5). In the English configuration 305(1), the keys 205 of the keyboard 107 display English characters, and, in the Spanish configuration 305(2), the keys 205 of the keyboard 107 display Spanish characters); and
upon determining that the user profile is available, adjusting, at the HID, a parameter of the HID according to a setting found in the user profile (fig 3A, par[0039], [0041]: A user may select either one of the configurations 320(1-2) using a configuration selection device 325. In the illustrated embodiment, the configuration selection device 325 includes a selector 330 that is capable of sliding along a track 332. As such, when the selector 330 is substantially aligned with the position designated by letter "A," the keyboard 107 is adapted to support the non-Braille configuration 320(1). Similarly, when the selector 330 is substantially aligned with the position designated by letter "B," the keyboard 107 is adapted to support the Braille configuration 320(2)).
Mitchell does not explicitly disclose the HID comprising: display, on the computing device, a setting found in the user profile; wherein the setting found in the user profile comprises a desired feedback response of the adjusted parameter of the HID, and wherein the processor to adjust the parameter comprises dynamically adjusting a decibel level of sound of the HID while using the HID.
Hope discloses a human interface device (HID) comprising: 
display, on the computing device, a setting found in the user profile (fig 1:14, par[0069], [0132]: Media system 14 may include any suitable media equipment such as personal computers. While status information 138 or other confirmatory information is displayed for the user on touch screen display 34 of user device 12, corresponding status information or other confirmatory information may be displayed for the user on a display in media system 14. if a user makes an upward swipe gesture to increase the volume of a song when a song is being played back using a media playback application on the media system, confirmatory information such as an upward arrow, plus sign, or volume bar readout, may be displayed on user device 12. At the same time, the media playback application may display (momentarily or persistently) a volume indicator icon. For example, the user device may display confirmatory information that indicates to the user (e.g., in the user's peripheral vision) that an upwards swipe has been registered, whereas the media system may display a more detailed volume status indicator that includes information on the actual current system volume.); and 
adjust, at the HID, a parameter of the HID according to the setting found in the user profile, wherein the setting found in the user profile comprises a desired feedback response of the adjusted parameter of the HID (par[0132]: if a user makes an upward swipe gesture to increase the volume of a song when a song is being played back using a media playback application on the media system, confirmatory information such as an upward arrow, plus sign, or volume bar readout, may be displayed on user device 12. At the same time, the media playback application may display (momentarily or persistently) a volume indicator icon. The volume information that is displayed on the media system by the playback application need not be displayed in the same way as the volume information that is displayed on the user device. For example, the user device may display confirmatory information that indicates to the user (e.g., in the user's peripheral vision) that an upwards swipe has been registered, whereas the media system may display a more detailed volume status indicator that includes information on the actual current system volume. As another example, the user device may be used to display a volume status bar, whereas the media system application may display a volume slider).
One of ordinary skill in the art would be aware of the Mitchell and Hope references since all pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitchell to implement the sound feature as disclosed by Hope to gain the functionality of inform the user that a gesture has been properly recognized, and allowing the user to monitor the confirmatory information using only peripheral vision or momentary glances at the display.
Mitchell in view of Hope does not explicitly disclose the HID comprising: the processor to adjust the parameter comprises dynamically adjusting a decibel level of sound of the HID while using the HID.
Berger discloses the HID comprising: the processor to adjust the parameter comprises dynamically adjusting a decibel level of sound of the HID while using the HID (par[0038]: A small speaker in the keyboard allows the user to choose from a variety of pre-recorded sounds to simulate the "click" of a key and provide minimal haptic feedback.  The user can choose a binary sound, which makes a sound at a single decibel level, or variable sounds that are louder or softer depending on the pressure applied to the key).
One of ordinary skill in the art would be aware of the Mitchell, Goodwin and Berger references since all pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitchell to implement the decibel level feature as disclosed by Berger to gain the functionality of choosing a binary sound, which makes a sound at a single decibel level, or variable sounds that are louder or softer depending on the pressure applied to the key.

Regarding claim 12, Mitchell in view of Hope and Berger discloses the HID wherein the processor is to make an adjustment to the parameter of the HID according to an interaction by the user with the HID (Mitchell fig 3A, par[0039], [0041]: A user may select either one of the configurations 320(1-2) using a configuration selection device 325. In the illustrated embodiment, the configuration selection device 325 includes a selector 330 that is capable of sliding along a track 332. As such, when the selector 330 is substantially aligned with the position designated by letter "A," the keyboard 107 is adapted to support the non-Braille configuration 320(1). Similarly, when the selector 330 is substantially aligned with the position designated by letter "B," the keyboard 107 is adapted to support the Braille configuration 320(2)).

Regarding claim 13, Mitchell discloses a non-transitory computer-readable storage medium comprising program instructions which, when executed by a processor, cause the processor to: 
determine, at a human interface device (HID) (fig 2:107, par0033]: The keyboard 107 technically equivalent to the HID, is shown having a plurality of keys 205 grouped in a plurality of sections 210(1-6). The grouping of the keys 205 into the plurality of sections 210(1-6) is loosely based on the general function performed by the keys 205 in that section 210(1-6). For example, the keys 205 in the section 210(1-6) comprise the base keys used by the user to enter typical information, such as alphabet characters, numeric characters, punctuation characters, and the like), whether a user profile associated with a user of a computing device is available for the HID of the computing device (fig 2:245 and fig 3A, par[0037], [0039]: The keyboard 107 includes a configuration panel 245 that allows a user to change the configuration of the keyboard 107. In accordance with one embodiment of the present invention, as the configuration of the keyboard 107 is changed, the contents displayed by the keys 205 of the keyboard 107 are also changed to reflect the new configuration. A user may, for example, wish to change the configuration of the keyboard 107 for a variety of reasons, including: converting the keyboard 107 from a conventional keyboard to a Braille keyboard, configuring the keyboard 107 to support a different language, and/or displaying graphics or video on the keys 205 of the keyboard 107. FIG. 3A, the configuration panel 245 includes a plurality of configurations 305(1-5) that may be selectable by a user using a configuration selection device 310(1-5). Although not so limited, in the illustrated embodiment, the configurations 305(1-5) supported by the keyboard 107 include an English configuration 305(1), Spanish configuration 305(2), German configuration 305(3), Arabic configuration 305(4), and French configuration 305(5). In the English configuration 305(1), the keys 205 of the keyboard 107 display English characters, and, in the Spanish configuration 305(2), the keys 205 of the keyboard 107 display Spanish characters); and
upon determining that the user profile is available, adjusting, at the HID, a parameter of the HID according to a setting found in the user profile (fig 3A, par[0039], [0041]: A user may select either one of the configurations 320(1-2) using a configuration selection device 325. In the illustrated embodiment, the configuration selection device 325 includes a selector 330 that is capable of sliding along a track 332. As such, when the selector 330 is substantially aligned with the position designated by letter "A," the keyboard 107 is adapted to support the non-Braille configuration 320(1). Similarly, when the selector 330 is substantially aligned with the position designated by letter "B," the keyboard 107 is adapted to support the Braille configuration 320(2)); and 
make further adjustments to the parameter of the HID according to an interaction by the user with the HID (Mitchell fig 3A, par[0039], [0041]: A user may select either one of the configurations 320(1-2) using a configuration selection device 325. In the illustrated embodiment, the configuration selection device 325 includes a selector 330 that is capable of sliding along a track 332. As such, when the selector 330 is substantially aligned with the position designated by letter "A," the keyboard 107 is adapted to support the non-Braille configuration 320(1). Similarly, when the selector 330 is substantially aligned with the position designated by letter "B," the keyboard 107 is adapted to support the Braille configuration 320(2)) and/or (Goodwin col 7 ln 15-19: in addition to manual profile selection or input from an end-user to the CPU 14 selecting a desirable keyboard profile, the CPU in the alternative may automatically select a profile which varies given the requirements of a particular application executing on the CPU 14. Thus, if the end-user invokes a word processing program through CPU 14, a keyboard profile would automatically be invoked to essentially place the keyboard 10 in a conventional keyboard mode with the tactile feedback associated with conventional keyboards).
Mitchell does not explicitly disclose the non-transitory storage medium, wherein the processor to: display, on the computing device, a setting found in the user profile; wherein the setting found in the user profile comprises a desired feedback response of the adjusted parameter of the HID, and wherein the processor to adjust the parameter comprises dynamically adjusting a decibel level of sound of the HID while using the HID.
Hope discloses non-transitory storage medium, wherein the processor to: 
display, on the computing device, a setting found in the user profile (fig 1:14, par[0069], [0132]: Media system 14 may include any suitable media equipment such as personal computers. While status information 138 or other confirmatory information is displayed for the user on touch screen display 34 of user device 12, corresponding status information or other confirmatory information may be displayed for the user on a display in media system 14. if a user makes an upward swipe gesture to increase the volume of a song when a song is being played back using a media playback application on the media system, confirmatory information such as an upward arrow, plus sign, or volume bar readout, may be displayed on user device 12. At the same time, the media playback application may display (momentarily or persistently) a volume indicator icon. For example, the user device may display confirmatory information that indicates to the user (e.g., in the user's peripheral vision) that an upwards swipe has been registered, whereas the media system may display a more detailed volume status indicator that includes information on the actual current system volume.); and 
adjust, at the HID, a parameter of the HID according to the setting found in the user profile, wherein the setting found in the user profile comprises a desired feedback response of the adjusted parameter of the HID (par[0132]: if a user makes an upward swipe gesture to increase the volume of a song when a song is being played back using a media playback application on the media system, confirmatory information such as an upward arrow, plus sign, or volume bar readout, may be displayed on user device 12. At the same time, the media playback application may display (momentarily or persistently) a volume indicator icon. The volume information that is displayed on the media system by the playback application need not be displayed in the same way as the volume information that is displayed on the user device. For example, the user device may display confirmatory information that indicates to the user (e.g., in the user's peripheral vision) that an upwards swipe has been registered, whereas the media system may display a more detailed volume status indicator that includes information on the actual current system volume. As another example, the user device may be used to display a volume status bar, whereas the media system application may display a volume slider).
One of ordinary skill in the art would be aware of the Mitchell and Hope references since all pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitchell to implement the sound feature as disclosed by Hope to gain the functionality of inform the user that a gesture has been properly recognized, and allowing the user to monitor the confirmatory information using only peripheral vision or momentary glances at the display.
Mitchell in view of Hope does not explicitly disclose non-transitory storage medium, wherein the processor to: to adjust the parameter comprises dynamically adjusting a decibel level of sound of the HID while using the HID.
Berger discloses the non-transitory storage medium, wherein the processor to: adjust the parameter comprises dynamically adjusting a decibel level of sound of the HID while using the HID (par[0038]: A small speaker in the keyboard allows the user to choose from a variety of pre-recorded sounds to simulate the "click" of a key and provide minimal haptic feedback.  The user can choose a binary sound, which makes a sound at a single decibel level, or variable sounds that are louder or softer depending on the pressure applied to the key).
One of ordinary skill in the art would be aware of the Mitchell, Goodwin and Berger references since all pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitchell to implement the decibel level feature as disclosed by Berger to gain the functionality of choosing a binary sound, which makes a sound at a single decibel level, or variable sounds that are louder or softer depending on the pressure applied to the key.

Regarding claim 14, Mitchell in view of Hope and Berger discloses the non-transitory computer-readable storage medium of claim 13, wherein upon determining that the user profile is not available, comprising program instructions to cause the processor to adjust the parameter of the HID according to a default setting (par[0057]: Thus, as an example, if reconfiguration (at 920) is not desired after initialization (block 910), the keyboard 107 continues (at 925) to operate in the default mode (i.e., previously configured mode, in this case).).

2.	Claims 3-5, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Hope and Berger, and further in view of Goodwin et al. (US6218966B1) hereafter Goodwin.
Regarding claim 3, Mitchell in view of Hope and Berger does not explicitly disclose the method wherein adjusting the parameter comprises: adjusting an amount of air pressure in a sound dampening layer of the HID, adjusting a force required to actuate buttons of the HID, and adjusting a level of a base layer of the HID with respect to the buttons.
Goodwin discloses the method wherein adjusting the parameter comprises: 
adjusting an amount of air pressure in a sound dampening layer of the HID (col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40, the electromotive force delivered by the solenoid 34), 
adjusting a force required to actuate buttons of the HID (col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40, the electromotive force delivered by the solenoid 34), and 
adjusting a level of a base layer of the HID with respect to the buttons (col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40, the electromotive force delivered by the solenoid 34).
One of ordinary skill in the art would be aware of the Mitchell, Hope, Berger and the Goodwin references since both pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitchell to implement the adjusting specific parameters feature as disclosed by Goodwin to gain the functionality of providing an energy signal appropriate to the particular key transducer so as to cause the transducer to produce a desired tactile response or motion which it imparts to the key cover and user's touch.

Regarding claim 4, Mitchell in view of Hope, Berger and Goodwin discloses the method of claim 3, comprising: making an adjustment to the parameter of the HID according to an interaction by the user with the HID (Mitchell fig 3A, par[0039], [0041]: A user may select either one of the configurations 320(1-2) using a configuration selection device 325. In the illustrated embodiment, the configuration selection device 325 includes a selector 330 that is capable of sliding along a track 332. As such, when the selector 330 is substantially aligned with the position designated by letter "A," the keyboard 107 is adapted to support the non-Braille configuration 320(1). Similarly, when the selector 330 is substantially aligned with the position designated by letter "B," the keyboard 107 is adapted to support the Braille configuration 320(2)) and/or (Goodwin col 7 ln 15-19: in addition to manual profile selection or input from an end-user to the CPU 14 selecting a desirable keyboard profile, the CPU in the alternative may automatically select a profile which varies given the requirements of a particular application executing on the CPU 14. Thus, if the end-user invokes a word processing program through CPU 14, a keyboard profile would automatically be invoked to essentially place the keyboard 10 in a conventional keyboard mode with the tactile feedback associated with conventional keyboards).

Regarding claim 5, Mitchell in view of Hope and Berger discloses the method wherein the adjustment made according to the interaction by the user with the HID varies based on a decibel level of the sound created by the interaction (par[0038]: A small speaker in the keyboard allows the user to choose from a variety of pre-recorded sounds to simulate the "click" of a key and provide minimal haptic feedback.  The user can choose a binary sound, which makes a sound at a single decibel level, or variable sounds that are louder or softer depending on the pressure applied to the key).

Regarding claim 8, Mitchell in view of Hope and Berger does not explicitly disclose the method wherein the setting found in the user profile comprises the desired feedback response while the user is to interact with the HID.
Goodwin discloses the method wherein the setting found in the user profile comprises the desired feedback response while the user is to interact with the HID (col 6 ln 64-67,  col 7 ln 1-14: the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40, the electromotive force delivered by the solenoid 34, and the like.  Thus, an additional benefit of the invention is to essentially provide for a customizable keypad or key assembly in terms of its mechanical characteristics and responsiveness to touch. An end-user might simply select a particular mechanical keyboard responsiveness profile designated to the CPU 14 which, in turn, would generate an appropriate signal 18 to the tactile generator 12 (FIG. 2). Moreover, in addition to manual profile selection or input from an end-user to the CPU 14 selecting a desirable keyboard profile, the CPU in the alternative may automatically select a profile which varies given the requirements of a particular application executing on the CPU 14).
One of ordinary skill in the art would be aware of Mitchell, Hope, Berger and the Goodwin references since both pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang to implement the user interaction feature as disclosed by Goodwin to gain the functionality of selecting a desirable HID profile based on a manual selection as an alternative and providing an energy signal appropriate to the particular key transducer so as to cause the transducer to produce a desired tactile response or motion which it imparts to the key cover and user's touch.

Regarding claim 11, Mitchell in view of Hope and Berger does not explicitly disclose the HID wherein the processor to adjust the parameter comprises: adjusting an amount of air pressure in a sound dampening layer of the HID, adjusting a force required to actuate buttons of the HID, and adjusting a level of a base layer of the HID with respect to the buttons.
Goodwin discloses the HID wherein the processor to adjust the parameter comprises: 
adjusting an amount of air pressure in a sound dampening layer of the HID (col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40, the electromotive force delivered by the solenoid 34), 
adjusting a force required to actuate buttons of the HID (col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40, the electromotive force delivered by the solenoid 34), and 
adjusting a level of a base layer of the HID with respect to the buttons (col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40, the electromotive force delivered by the solenoid 34).
One of ordinary skill in the art would be aware of Mitchell, Hope, Berger and the Goodwin references since all pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitchell to implement the adjusting specific parameters feature as disclosed by Goodwin to gain the functionality of providing an energy signal appropriate to the particular key transducer so as to cause the transducer to produce a desired tactile response or motion which it imparts to the key cover and user's touch.

4.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Hope, Berger and Goodwin, and further in view of Nekimken et al.  (US10649529B1) hereafter Nekimken.
Regarding claim 6, Mitchell in view of Hope, Berger and Goodwin does not disclose the method wherein if the decibel level is above a threshold value, the adjustment comprises increasing the amount of air pressure in the sound dampening layer, and if the decibel level is below the threshold value, the adjustment comprises decreasing the amount of air pressure in the sound dampening layer.
Nekimken discloses the method wherein: 
if the decibel level is above a threshold value, the adjustment comprises increasing the amount of air pressure in the sound dampening layer (fig 9A:904a, col 17 ln 25-31 and col 17 ln 32-39: The one or more sounds (or sound pressure waves) produced by an input device are represented by the bar 902a.  At the given frequency, the sound pressure level produced by the input device exceeds the perceptibility threshold 900 at around 15 decibels and reaches a maximum sound pressure level of 40 decibels. The plot 904a represents the masking threshold needed to mask or modify the sound(s) 902a.  As shown in FIG. 9A, an acoustic output (e.g., sound pressure waves or second sounds) may be produced by an output device at a slightly higher frequency and with a higher sound pressure level (as represented by bar 906).  The acoustic output may be generated or configured to mask or obscure the sound(s) generated by the input device), and 
if the decibel level is below the threshold value, the adjustment comprises decreasing the amount of air pressure in the sound dampening layer (fig 9B, col 17 ln 48-57: As shown in FIG. 9B, the second sound(s) are produced at a lower frequency and with a lower sound pressure level.  The second sound(s) (bar 908) can reduce, modify, mask, or obscure the feedback or the user-perceived feedback of the input device as indicated by the plot 904b).
One of ordinary skill in the art would be aware of the Mitchell, Hope, Berger, Goodwin and Nekimken references since all pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitchell to implement the air pressure level feature as disclosed by Nekimken to gain the functionality of enhancing, amplifying, masking, obscuring, or cancelling an inherent sound or tactile feedback produced by the input device in order to attenuate the undesirable sounds in real-time.

Regarding claim 7, Mitchell in view of Hope, Berger, Goodwin and Nekimken discloses the method wherein: if the decibel level is above, the adjustment comprises raising the level of the base layer of the HID with respect to the buttons (Berger par[0038]: The user can choose a binary sound, which makes a sound at a single decibel level, or variable sounds that are louder or softer” technically equivalent to a variation of the range level of the decibel within a predetermined value”, depending on the pressure applied to the key technically equivalent to the feature of adjusting a level of a base layer of the HID by raising and lowering the level of the base layer with respect to the buttons from in association with the decibel value/level) and  (Goodwin col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40), and 
if the decibel level is below, the adjustment comprises lowering the level of the base layer of the HID with respect to the buttons (Berger par[0038]: The user can choose a binary sound, which makes a sound at a single decibel level, or variable sounds that are louder or softer” technically equivalent to a variation of the range level of the decibel within a predetermined value”, depending on the pressure applied to the key technically equivalent to the feature of adjusting a level of a base layer of the HID by raising and lowering the level of the base layer with respect to the buttons from in association with the decibel value/level) and (Goodwin col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40).
Mitchell in view of Hope, Berger, Goodwin and Nekimken disclose the method the feature of associating  the decibel level with the adjustment of the level of a base layer of the HID by raising with respect to the buttons.
Mitchell in view of Hope, Berger, Goodwin and Nekimken discloses the claimed invention except for the range of feature being above and below the threshold value. It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the adjustment with the threshold being within the range of above and below the threshold, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

5.	Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michell in view of Hope and Berger, and further in view of Huang et al. (US6218966B1) hereafter Huang.
	Regarding claim 9, Michell in view of Hope and Berger does not explicitly disclose the method comprising: making an adjustment to the parameter of the HID according to a time of day.
	Huang discloses the method comprising: making an adjustment to the parameter of the HID according to a time of day (par[0017], [0018]: The two buttons 131,132 are electronically connected to the real time controller 13. The two buttons 131,132 may be installed in any position of the keyboard housing 11. In one embodiment, as shown in FIG. 1, the two buttons 131,132 are installed near the plurality of keys 10. The two buttons 131,132 are used for adjusting the clock time of the real time controller 13. For example, as shown in FIG. 2 and FIG. 3, the clock time of the real time controller 13 can be adjusted from 02:10 to 02:38.).
One of ordinary skill in the art would be aware of the Mitchell, Hope, Berger and the Huang references since all pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitchell to implement the adjusting specific parameters feature as disclosed by Huang to gain the functionality of providing a dynamic keyboard that displays a clock time with light sources, transmitting light through the plurality of keys of the keyboard and adjusting the clock time displaying on the keyboard.

Regarding claim 15, Michell in view of Hope and Berger does not explicitly disclose the non-transitory computer-readable storage medium comprising program instructions to cause the processor to make an adjustment to the parameter of the HID according to a time of day.
Huang discloses the non-transitory computer-readable storage medium comprising program instructions to cause the processor to make an adjustment to the parameter of the HID according to a time of day (par[0017], [0018]: The two buttons 131,132 are electronically connected to the real time controller 13. The two buttons 131,132 may be installed in any position of the keyboard housing 11. In one embodiment, as shown in FIG. 1, the two buttons 131,132 are installed near the plurality of keys 10. The two buttons 131,132 are used for adjusting the clock time of the real time controller 13. For example, as shown in FIG. 2 and FIG. 3, the clock time of the real time controller 13 can be adjusted from 02:10 to 02:38.).
One of ordinary skill in the art would be aware of the Mitchell, Hope, Berger and the Huang references since both pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitchell to implement the adjusting specific parameters feature as disclosed by Huang to gain the functionality of providing a dynamic keyboard that displays a clock time with light sources, transmitting light through the plurality of keys of the keyboard and adjusting the clock time displaying on the keyboard.

Conclusion
US2016/0378720A1 to Bacus discloses a rendering optimizer captures content engagement feedback associated with a first interval during which electronic content is presented with a first set of rendering parameter values. The rendering optimizer adjusts at least one rendering parameter value of the first set of rendering parameter values by a step amount in a first direction to create a second set of rendering parameter values and captures content engagement feedback associated with a second interval during which the electronic content is presented with the second set of rendering parameter values. The rendering optimizer further adjusts the rendering parameter values to determine they result in an improvement in reading immersion.
US2020/0371733A1 to Rao discloses a system for directing content among a plurality of displays. The content may be selected by a user or may be determined by an event, such as a user-interactive input or an input initiated by an event associated with a vehicle system. The input command causes selected content to be moved from a first display to a second display. The input command causes articulation of the second display in order to display the selected content The input command may come from a portable device, or a user interactive command such as a voice command, a visual command such as a gesture, or a touch command. The input command may also come from a vehicle system, such as a navigation system, an infotainment system, a climate control system to name a few.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685